Citation Nr: 0407262	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a pilonidal cyst.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active military service from June 23, to 
August 1, 1944.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Regional Office (RO) in Portland, Oregon of the Department of 
Veterans Affairs (VA).  

In the remand section below, the veteran's claim for 
entitlement to service connection for a pilonidal cyst is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Service connection for chronic arthritis due to left 
sacro-iliac sprain was granted by a December 1944 rating 
decision.  In a November 1948 rating decision, the grant of 
service connection was severed.

2.  Entitlement to service connection for restoration of 
service connection for arthritis of the back was denied by an 
April 1949 Board decision.  

3.  Evidence received since the April 1949 Board decision is 
not so significant, by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The April 1949 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  Evidence received since the April 1949 Board decision is 
not new and material and the veteran's claim of entitlement 
to service connection for a low back disorder has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board has considered 
this new legislation with regard to the issue of whether new 
and material evidence has been submitted.  

The Board also notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and material 
evidence has changed as a result.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a) 
(2003)).  However, this change in the law is not applicable 
in this case, because the veteran's claim was filed in May 
2001, prior to the effective date of the amendment, i.e., 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).  

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify or assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. § 3.159 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  According to the United 
States Court of Veterans Appeals (Court's) holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 186-88 (2002), a 
notification consistent with the VCAA requires VA to 1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; 2) inform 
the claimant about the information and evidence that VA will 
seek to provide; 3) inform the claimant about the information 
or evidence that the claimant is expected to provide; and 4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The RO notified veteran of the evidence and information 
necessary to substantiate his claim in March 2002 and January 
2003 letters, an April 2002 rating decision, and a July 2003 
statement of the case.  Specifically, VA informed him of the 
type of evidence/information required to support his claim to 
reopen with new and material evidence, informed him of his 
and VA's respective duties, asked him to provide information 
and/or evidence in support of his claim, and notified him of 
the relevant laws and regulations.  

Based on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements prior to the initial adjudication is harmless 
error.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
The veteran has been provided the opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  He submitted relevant argument in July and 
August 2003.  To decide the appeal would not be prejudicial 
error to the veteran.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Here, the RO 
obtained the all relevant records identified by the veteran.  
There is no indication of relevant medical records that the 
RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA medical examination in 
May 2003.  A medical opinion regarding this claim is 
unnecessary because the veteran has not presented new and 
material evidence to reopen his back claim.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002); Wells v. Principi, No. 02- 
7404, 2003 U.S. App. LEXIS 8073 (Fed. Cir. April 29, 2003).

Accordingly, all relevant facts have been adequately 
developed and no further assistance to the veteran in 
developing the facts pertinent to his claim is required.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  A decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  New and material evidence

The veteran's claim was denied by an April 1949 Board 
decision.  The Board's April 1949 decision is the most recent 
final denial of the veteran's claim.  38 U.S.C.A. § 7104.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2003).  The Board notes here 
that the provisions of 38 C.F.R. § 3.156(a) were recently 
amended.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, as noted above, the amended version is only 
applicable to claims filed on or after August 29, 2001.  The 
change in the regulation therefore does not impact the 
present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

Evidence of record at the time of the April 1949 Board 
decision consists of service medical records, lay statements 
from the veteran, acquaintances, and his wife; private 
medical records dated in August 1944, December 1947, and 
September 1948; VA examinations dated in December 1944, 
December 1947, and August 1948; a VA hospitalization report 
dated in 1947; and VA field investigation reports dated in 
December 1944 and August 1948.  The service medical records 
showed that the veteran was seen for back pain two days after 
entering active service.  He gave a history of a back injury 
three years earlier when he was knocked off a load of logs.  
He said that he was "laid up" for six weeks.  He did not 
report any low back injury during service.  

In a December 1944 rating decision, the RO granted service 
connection for chronic arthritis due to sacro-iliac sprain.  
In an April 1948 Board remand, the Board questioned whether 
the veteran's service-connected back disability had pre-
existed service.  A field examination was done in August 
1948, and a rating decision that month proposed severance of 
service connection for the back disability.  In a November 
1948 rating decision, the RO severed service connection for a 
low back disorder.  

The Board in its April 1949 decision reviewed the 
aforementioned evidence and determined that the 
symptomatology displayed within several days after the 
veteran's entrance into active duty, together with the other 
evidence of record, clearly and unmistakably established pre-
service origin; that the veteran had the same symptoms in 
service as he had prior to service; and that there was no in-
service aggravation to the affected area.  The Board decided 
that the initial grant of service connection by aggravation 
of arthritis was clearly and unmistakably erroneous and could 
not be maintained.  

Evidence received since the April 1949 Board decision 
consists of lay statements, private medical records, VA 
examination reports, and records relied upon by the Social 
Security Administration (SSA).  Lay statement dated in March 
1975 refer to the veteran's ability to work.  In July 2003, 
the veteran's wife indicated that the veteran suffered a back 
injury in July 1944, and that he had to wear a back brace.  

The veteran was afforded a VA examination in June 1975.  He 
was diagnosed as having degenerative joint disease of the 
lumbar spine.  In May 2003, he was examined for bilateral 
sciatic nerve condition.  The assessment was that the veteran 
had age-induced degenerative joint disease of the lumbar 
spine.  The examiner opined that there was no evidence within 
the veteran's medical records to support any claim of 
service-connected etiology for his complaints of pain 
radiating down either leg.  

Private medical records dated from March 1995 to August 1996 
show that the veteran had treatment and hospitalization for a 
bilateral knee ailment and for the back.  Private medical 
records dated from May 1998 to January 2003 show treatment 
for a host of ailments also not relevant to this appeal.  
Some of the private medical records were submitted in 
conjunction with SSA's information showing that the veteran 
has been in receipt of SSA disability benefits since 1974.  

All of the evidence received since the April 1949 Board 
decision is new, in that none of it was of record at the time 
of the Board's April 1949 decision.  However, none of the 
evidence is relevant in that it does not show that the 
veteran's pre-existing back disorder was aggravated by active 
duty.  None of the evidence submitted since the April 1949 
Board decision suggests that the veteran's back disorder, 
currently diagnosed by VA in May 2003 as "age induced 
degenerative joint disease of the lumbar spine," was 
incurred in or aggravated by the veteran's active military 
service.  

To the extent that the medical evidence shows that presence 
of a current back disorder, it is cumulative, as the evidence 
before the Board in 1949 established that the veteran had a 
current low back disorder.  Likewise, the contentions from 
the veteran and his wife and cumulative, as they are 
essentially a repetition of their contentions that were 
before the Board in 1949.  Moreover, the lay statements 
concerning the onset and/or aggravation of a low back 
condition are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

There is no medical evidence indicating that the veteran's 
pre-service low back disorder was aggravated during active 
service, or that any current low back disorder that had its 
onset during active service or is related to any in-service 
disease or injury.

Accordingly, the Board finds that the evidence received 
subsequent to April 1949 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a low back disorder.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2003).
  

ORDER

New and material evidence not having been submitted, the 
claim for service connection a low back disorder is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In May 2003, the veteran underwent VA examination.  The 
examiner indicated that he had reviewed the veteran's medical 
records, including computerized medical records from the VA 
Roseburg Healthcare System.  These records included a 
treatment note dated on May 16, 2002, that stated that the 
veteran was hospitalized in service for a back condition that 
may have been a pilonidal cyst.  At the May 2003 examination, 
the veteran indicated that he had had spontaneously ruptures 
of cyst in the perianal and intergluteal crease, and when 
examined, he pointed out that the area of concern was the 
overlying coccyx, which the examiner noted was consistent 
with a past history of pilonidal cyst.  The veteran is 
claiming that he has a cyst condition, secondary to a back 
injury in service.  Any treatment records relating to the 
veteran's claimed pilonidal cyst should be obtained, 
including any records from the VA Roseburg Healthcare System.  
Also a nexus opinion should be obtained regarding whether any 
current pilonidal cyst is related to active service.  

Accordingly, this claim is REMANDED for the following:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  Request the veteran to identify all 
VA and non-VA healthcare providers that 
have treated him for a pilonidal cyst 
since his separation from service, and 
make arrangements to obtain these 
records.  Obtain all medical records from 
the VA Roseburg Healthcare System, 
specifically those dated on May 16, 2002.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA examination 
of his pilonidal cyst.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
whether or not the claims file, including 
the service medical records, was 
reviewed.  All necessary tests should be 
conducted.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that the 
veteran's current pilonidal cyst had its 
onset during active service or is related 
to any in-service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
given an appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



